NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit



                                    2007-1412
                          (Re-examination No. 90/007, 172)




                      IN RE R & S TRADING COMPANY, INC.



       Mark Garscia, Christie, Parker & Hale, LLP, of Pasadena, California, argued for
appellants. With him on the brief was Deidra D. Ritcherson.

       Joseph G. Piccolo, Associate Solicitor, Office of the Solicitor, United States
Patent and Trademark Office, of Arlington, Virginia, argued for the Director of the
United States Patent and Trademark Office. With him on the brief was Stephen Walsh,
Acting Solicitor, and Shannon M. Hansen, Associate Solicitor.



Appealed from:     United States Patent and Trademark Office
                   Board of Patent Appeals and Interferences
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                   2007-1412
                         (Re-examination No. 90/007, 172)




                      IN RE R & S TRADING COMPANY, INC.




                                  Judgment


ON APPEAL from the       United States Patent and Trademark Office, Board of
                         Patent Appeals and Interferences

in CASE NO(S).

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, SCHALL and BRYSON, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED: _January 10, 2008____             / s / Jan Horbaly
                                        Jan Horbaly, Clerk